ON EEHEAEING Eobinson, J. On rehearing, we have reached the conclusion that the executor’s fee allowed by the trial court should be reduced. It appears that the actual operation of tlie store was under the management of Mr. Otis Honeycutt; that he and Mr. Oscar W. Luebben, a Certified Public Accountant, were both paid a salary and attended to practically all of the details; and that the work done by the executor was not substantially greater than the usual and customary duties of one acting in that capacity. The first inventory filed by the executor shows a personal property estimate of $77,977.98; we believe that this is a fair value of the personal property actually administered by the executor. On this valuation, the executor’s fee would be limited to 10% of the first thousand, 5% of the next four thousand, and 3% of the balance. Ark. Stats., § 62-2208. Figured on this basis, the executor would be entitled to a fee of $2,489.34. In addition, we believe the executor is entitled to a fee of $250.00 for work done in connection with real property. Ark. Stats., § 62-2208(b). The total executor’s fee would then be $2,739.34. The petition for rehearing is granted to the extent of reducing the executor’s fee as indicated.